UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52192 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) (Exact name of registrant as specified in its charter) Delaware 03-0607985 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o ALPHAMETRIX, LLC 181 West Madison 34th Floor Chicago, Illinois 60602 (Address of principal executive offices) (312)267-8400 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Units of Limited Liability Company Interest Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Noý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Noý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark if the disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso Noý The units of limited liability company interest of the registrant are not publicly traded.Accordingly, there is no aggregate market value for the registrant’s outstanding equity that is readily determinable. As of December 31, 2009, units of limited liability company interest of the registrant with an aggregate net asset value of $61,395,738 were outstanding and held by non-affiliates; units of limited liability company interest of the registrant with an aggregate net asset value of $9,231 were outstanding and held by AlphaMetrix, LLC, the sponsor of the registrant. DOCUMENTS INCORPORATED BY REFERENCE The registrant’s Financial Statements and Report of Independent Registered Public Accounting Firm for the period ended December 31, 2009 and December 31, 2008 are incorporated by reference into Part II, Item 8, and Part IV hereof and filed as Exhibit 13.01 herewith. ii ALPHAMETRIX FUTURES LLC (ASPECT SERIES) ANNUAL REPORT FOR 2-K Table of Contents Page PART I Item 1. BUSINESS 1 Item 1A. Item 1B. RISK FACTORS UNRESOLVED STAFF COMMENTS 8 Item 2. PROPERTIES 8 Item 3. LEGAL PROCEEDINGS 8 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 8 PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDERMATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 8 Item 6. SELECTED FINANCIAL DATA 9 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 22 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 22 Item 9A(T). CONTROLS AND PROCEDURES 22 Item 9B. OTHER INFORMATION 23 PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 23 Item 11. EXECUTIVE COMPENSATION 25 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 25 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 25 Item 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 26 PART IV Item 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 27 SIGNATURES S-1 iii PART I Item 1:Business (a)General Development of Business As of November 1, 2008, AlphaMetrix, LLC (the “Sponsor”) is the sponsor of AlphaMetrix Managed Futures LLC (the “Platform”). The Sponsor is registered with the U.S. Commodity Futures Trading Commission (“CFTC”) as a commodity pool operator and commodity trading advisor and is a member of the National Futures Association (“NFA”). The Sponsor is currently registered with the Securities Exchange Commission (“SEC”) as a Registered Investment Advisor (“RIA”), but is not providing investment advice to any Series. The Platform was formed on July 25, 2006 as a Delaware series limited liability company pursuant to the Delaware Limited Liability Company Act. AlphaMetrix Managed Futures LLC (Aspect Series) (the “Aspect Series”) is a “segregated series” of the Platform. On November 1, 2008, the Sponsor was assigned sponsorship in the Platform and managerial interest in the Aspect Series from the former sponsor of the Platform, UBS Managed Fund Services, Inc. (“UBS MFS” or the “former sponsor”) and the name of the Aspect Series was changed from UBS Managed Futures LLC (Aspect Series) to AlphaMetrix Managed Futures LLC (Aspect Series), while the name of the Platform was changed from UBS Managed Futures LLC to AlphaMetrix Managed Futures LLC. Until August 30, 2009, the Aspect Series invested all or substantially all of its assets in AlphaMetrix Managed Futures (Aspect) LLC, previously UBS Managed Futures (Aspect) LLC (the “Trading Fund”). The Trading Fund then invested substantially all of its assets in AlphaMetrix Aspect Fund – MT0001 (the “Master Fund”) which is advised by Aspect Capital Limited (the “Trading Advisor”). On August 30, 2009, the Trading Fund ceased operations. As of September 1, 2009, the Series invested directly in the Master Fund. The Aspect Series, the Trading Fund and the Master Fund are consolidated in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 810, Consolidation (“ASC 810”) (formerly, Accounting Research Bulletin No. 51 Consolidated Financial Statements) and collectively referred to herein as (the “Series”).As of December 1, 2009, another fund operated by the Sponsor invested in the Master Fund. That fund is shown as a noncontrolling interest in the below Series’ financial statements. The Series engages in the speculative trading of certain forwards, futures and other derivatives contracts on various bonds, currencies, interest rates, equities, equity indices, debt securities and selected physical commodities. Until October 1, 2009, UBS Securities LLC was the Series’ futures clearing broker (the “Clearing Broker”) and until October 13, 2009, UBS AG was the foreign exchange clearing broker of the Series. On and after October 1, 2009 for general futures clearing brokerage, excluding foreign currency, and on and after October 13, 2009 including foreign currency, Credit Suisse Securities (USA) LLC acts as the Series’ clearing broker (reference to the “Clearing Broker” shall be UBS Securities LLC if involving matters prior to October 1, 2009 and to Credit Suisse Securities (USA) LLC for matters on or after October 1, 2009),although the Series may execute foreign exchange trades through another foreign exchange clearing broker at any time.The Sponsor, over time, intends to offer investors a selection of different trading advisors, each managing a different segregated series of the Platform. There can be no assurance, however, that any series other than the Series will be offered or that the Series will continue to be offered. The Series was organized on October 26, 2006 and commenced trading on March 16, 2007. The Series filed a Form 10, under the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission (“SEC”) to register the units of limited liability company interest (“Units”), and such registration became effective October 17, 2006. On March 16, 2007, the Series issued 5,000.00 Units to the Trading Advisor for $5,000,000 (the “Trading Advisor Investment”) and issued 2,760.62 Units for $2,760,620 to third parties. On April 1, 2007, the Series issued 9.94 Units to the former sponsor, UBS MFS, for $10,000. On December 31, 2007, the Trading Advisor redeemed the full value of the Trading Advisor Investment. On October 31, 2008, UBS MFS redeemed the full value of their Units in conjunction with the assignment of the Sponsor and on November 1, 2008, the Series issued 8.12 Units to the Sponsor for $10,000. At the sole discretion of the Sponsor, the Series may terminate for any reason (for the avoidance of doubt, the Sponsor shall be entitled, without any violation of any contractual or fiduciary obligation to any investor in the Series (a “Member”), to dissolve the Series at any time). 1 (b)Financial Information about Segments The Series’ business constitutes only one segment for financial reporting purposes, i.e. a speculative “commodity pool.”The Series does not engage in sales of goods or services. Financial information regarding the Series’ business is set forth in Item 6 “Selected Financial Data” and in the Series’ Financial Statements filed as Exhibit 13.01 herewith. (c)Narrative Description of Business General The Trading Advisor manages the assets of the Series pursuant to its Aspect Diversified Program (the “Program”). The Program is a broadly diversified global trading system that deploys multiple trading strategies that seek to identify and exploit directional moves in market behavior of a broad range of global financial instruments including but not limited to forwards, futures and other derivatives contracts on certain bonds, currencies, interest rates, equities, equity indices, debt securities and selected physical commodities. By maintaining comparatively small exposure to any individual market, the aim is to achieve real diversification. The Program seeks to maintain positions in a variety of markets. Market concentration varies according to the strength of signals, volatility and liquidity, amongst other factors. The Program employs a fully automated system to collect, process and analyze market data (including current and historical price data) and identify and exploit directional moves, or “trends”, in market behavior, trading across a variety of frequencies to exploit trends over a range of timescales. Positions are taken according to the aggregate signal and are adjusted to control risk. The investment objective of the Program is to generate significant medium term capital growth independent of overall movements in traditional stock and bond markets within a rigorous risk management framework. This investment objective is intended to be achieved via the investment policy for the Program, which is to trade relevant asset classes applying the Program. The core objectives of the Program are: (i)to produce strong medium-term capital appreciation; (“medium-term” generally referring to a three- to five-year time period); (ii)to seek and exploit profit opportunities in both rising and falling markets using a disciplined quantitative investment process; (iii)to seek non-correlation with the broad bond and stock markets and thereby play a valuable role in enhancing the risk/return profile of traditional investment portfolios; and (iv)to minimize risk by operating in a diverse range of markets and sectors using a consistent investment process that adheres to pre-defined and monitored risk limits and determines market exposure in accordance with factors including (but not limited to) market correlation, volatility, liquidity and the cost of market access. The Series’ account traded pursuant to the Program may experience returns that differ from other Trading Advisor accounts traded pursuant to the same Program due to, among other factors: (a) regulatory constraints on the ability of the Series to have exposure to certain contracts; (b) the Series’ selection of the Clearing Broker, which affects access to markets; (c) the effect of intra-month adjustments to the trading level of the account; (d) the manner in which the account’s cash reserves are invested; (e) the size of the Series’ account; (f) the Series’ functional currency, the U.S. dollar; (g) the particular futures contracts traded by the Series’ account: (h) the leverage implemented; and (i) the interest rate earned on invested cash. Additionally, certain markets may not be liquid enough to be traded for the Series’ account. The investment approach that underpins the Program is proprietary. The Trading Advisor’s investment philosophy has remained consistent and involves a scientific approach to investment driven by the Trading Advisor’s belief that market behavior is not random but rather contains statistically measurable and predictable price movements and anomalies which, through sophisticated quantitative research and a disciplined approach, can be successfully identified and exploited for profit. 2 Allocation Methodology Allocations to the strategy, markets and asset classes traded by the Program are reviewed on a regular basis using a robust and stable quantitative methodology which takes into account a range of factors that may include liquidity, risk and expected returns. The Program, subject to applicable investment policies, does not have any inherent preference for, or bias towards, any market, asset class or instrument but rather aims to maximize returns within liquidity constraints, such as speculative position limits or market disruptions. Market Access and Trading Costs The Trading Advisor appreciates the importance of executing trades in a cost efficient manner and the significance of market impact and trading costs on the Series’ performance. The Trading Advisor takes into account the liquidity of the markets in which it executes trades so as to endeavor to provide optimal market execution results (including executing electronically wherever beneficial). Risk Management A fundamental principle of the Trading Advisor’s investment approach is the importance of a robust risk management framework. The Trading Advisor employs a value-at-risk methodology and other risk management procedures to monitor the risk of the Program within pre-defined guidelines. Additionally, the Trading Advisor has developed mechanisms to control risk at both an individual market and portfolio level. In order to monitor and respond to changes in the trading conditions in a market at all times, the Trading Advisor believes a high level of transparency is required. This transparency is achieved by generally investing in liquid instruments with real time pricing, although this may not be possible in all markets or for all instruments. The Series engages in the speculative trading of U.S. and foreign futures contracts and forward currency contracts (collectively “derivatives”). These derivatives include both financial and non-financial contracts held as part of a diversified trading strategy. The Series is exposed to both market risk, the risk arising from changes in the market value of the contracts, and credit risk with the Clearing Broker, the risk of failure by another party to perform according to the terms of a contract. Market risk is the potential for changes in the value of derivatives due to market changes, including interest and foreign exchange rate movements and fluctuations in commodity and security prices. Market risk is directly impacted by the volatility and liquidity in the markets in which the related underlying assets are traded. The market risk of the Series is managed by the underlying Trading Advisor according to its trading program. Credit risk is the possibility that a loss may occur due to the failure of a counterparty to perform according to the terms of a contract. Credit risk due to exchange traded financial instruments is significantly reduced by the regulatory requirements of the individual exchanges on which the instruments are traded. The purchase and sale of futures contracts are executed on an exchange and requires margin deposits with a Futures Commission Merchant (“FCM”). Additional deposits may be necessary for any loss on contract value. The U.S. Commodity Exchange Act requires an FCM to segregate all customer transactions and assets from the FCM’s proprietary activities. A customer’s cash and other property, such as U.S. Treasury Bills, deposited with an FCM are considered commingled with all other customer funds subject to the FCM’s segregation requirements. In the event of an FCM’s insolvency, recovery may be limited to a pro rata share of segregated funds available. It is possible that the recovered amount could be less than the total of cash and other property deposited. The Clearing Broker is an FCM. Due to forward currency contracts being traded in unregulated markets between principals, the Series also assumes a credit risk and the risk of loss from counterparty non-performance with respect to its currency trading. Funds and property deposited as margin in connection with the transactions is not required to be, and typically is not, segregated.Accordingly, the Series is exposed to the creditworthiness of the Clearing Broker on these trades facilitated by the Clearing Broker. In the event of the Clearing Broker’s bankruptcy, the Series could lose all or substantially all of its assets not located in segregated funds. To evaluate and monitor counterparty risk of the Clearing Broker or any trading counterparty, the AlphaMetrix Risk Department initially evaluates their credit ratings from the major agencies: Moody’s, Standard & Poor’s and Fitch 3 Ratings. Credit ratings and outlooks are monitored daily for downgrades and an investigation is initiated upon any adverse change. Further, any large decline in the daily stock price also triggers an investigation. Lastly, quarterly reports on earnings and future outlooks from counterparties are reviewed and analyzed by the AlphaMetrix Risk Department for unfavorable results. For derivatives, risks arise from changes in the market value of the contracts. Theoretically, the Series is exposed to market risk equal to the value of futures and forward contracts purchased and unlimited liability on such contracts sold short. The Series is designed to take on market risk on a systematic basis across a broad portfolio of liquid markets and to monitor and minimize exposure to all other risks, such as credit and liquidity risks. The trading systems used include various proprietary systems that are designed to control the risk taken at the individual position level as well as at the overall portfolio level. The Trading Advisor monitors and controls market risk within limits at both sector and portfolio levels. Net trading results from derivatives for the year ended December 31, 2009 are reflected in the Consolidated Statements of Operations and equal the trading gains (losses) less brokerage commissions. Such trading results reflect the net gain or (loss) arising from the Series’ speculative trading of futures contracts and forward currency contracts. The Members bear the risk of loss only to the extent of the fair value of their respective investment in the Series. Research Commitment and Program Development The Trading Advisor retains the right to develop and make changes to the Program at its sole discretion, including (without limitation) the incorporation of new markets, instruments, strategies and asset classes into the Program. The Series will be notified of such changes only if they amount to material changes to the investment objective or investment policy of the Program. The Program is proprietary and highly confidential to the Trading Advisor. Accordingly, the description of the Program as contained herein is general only and is not intended to be exhaustive or absolute. Custody of Assets A substantial amount of the Series’ assets are held in customer accounts at the Clearing Broker, an indirect, wholly-owned subsidiary of an affiliate of the former sponsor, although they may be held at other affiliates of the Clearing Broker or other third-party clearing brokers selected by the Sponsor. Only assets held to margin CFTC-regulated futures contracts may be held in CFTC-regulated “segregated funds” accounts. “Segregated funds” accounts are insulated from liability for any claims against a broker other than those of other customers. As of December 31, 2009, 91.1% of the net assets of the Series was held in segregated funds. Some of the Series’ capital is not held in segregation, but rather in custody or other client accounts maintained by affiliates of the Clearing Broker. Subject to any applicable regulatory restrictions, these affiliates may make use of such capital, which is treated as a liability or deposit owed by such affiliates to the Series. However, if such an affiliate were to incur financial difficulties, the Series’ assets could be lost (the Series becoming only a general creditor of such affiliate) and, even if not lost, could be unavailable to the Series for an extended period. The Sponsor considers the Clearing Broker’s policies regarding the safekeeping of the Series’ assets to be fully consistent with industry practices. Approximately 70% to 95% of the Series’ capital is held in cash or cash equivalents at any given time. Interest The Series generally earns interest, as described below, on the cash actually held by the Series, plus unrealized gain and loss marked to market daily on open positions (the “Cash Assets”). The Series does not earn interest income on 4 the Series’ gains or losses on their open forward, commodity option and certain non-U.S. futures positions because such gains and losses are not collected or paid until such positions are closed out. Interest is earned only on funds actually held in the Series’ account. The Series’ Cash Assets may be greater than, less than or equal to such Series’ Net Asset Value (as described in Item 6 “Selected Financial Data,” “net asset value for all other purposes”) primarily because Net Asset Value reflects all gains and losses on open positions as well as accrued but unpaid expenses. The Clearing Broker pays interest as of the end of each monthon the Series’ average daily Cash Assets at a rate corresponding to an annual rate equal to the prevailing Federal Funds Rate. The Clearing Broker will retain any returns on the Series’ Cash Assets in excess of the Federal Funds Rate. The Clearing Broker retains the additional economic benefit (which may be significant) derived from possession of the Series’ Cash Assets and Dekla Financial, LLC (the “Introducing Broker”), an affiliate of the Sponsor, has in the past received a portion of these revenues. As of October 1, 2009, Dekla Financial, LLC no longer receives a portion of these revenues, nor does it act as introducing broker for the Series. The Clearing Broker, in the course of acting as commodity broker for the Series, lends certain currencies to, and holds certain non-U.S. currency balances on behalf of, the Series. If, for example, the Series needed to make a margin deposit in Swiss Francs, the Clearing Broker would lend the Series the Swiss Francs, charging a local short-term rate plus a spread of up to 1.0% per annum (at current rates). Should the Series hold Swiss Franc balances in its account, the Clearing Broker will credit the Series with interest at the same local short-term rate less a spread of up to 2.0% per annum (at current rates). The Clearing Broker follows its standard procedures for crediting and charging interest to the Series. The Clearing Broker is able to generate significant economic benefit from doing so, especially as the Clearing Broker is able to meet the margin requirements imposed on its customers as a group, whereas each customer must margin its account on a stand-alone basis. Consequently, the Clearing Broker may record a loan of Swiss Francs (in the above example) to the Series’ account which the Clearing Broker charges interest even though the Clearing Broker itself does not have to deposit any Swiss Francs at the applicable clearinghouse. Description of Current Expenses The Trading Advisor receives a 2% per annum management fee of the Series’ net asset value for all other purposes. Such fee is calculated and paid on a monthly basis. The Trading Advisor has agreed to share 0.50% of such management fee with UBS Financial Services Inc., a selling agent for the Series (“UBS FS”). The Trading Advisor also will receive a performance fee equal to 20% of the new net trading profits of the Series for each quarter. New net trading profits during each quarter refers to the excess, if any, of the cumulative level of net trading profits attributable to the Series at the end of such quarter over the highest level of cumulative net trading profits as of the end of any preceding quarter (the “High Water Mark”). Performance fees do not, while losses do, reduce cumulative net trading profits. New net trading profits do not include interest income. To the extent that any redemptions are made from the Series, the High Water Mark is proportionately reduced and a proportionate performance fee paid (if accrued). The Sponsor received a monthly sponsor fee of 0.02083 of 1% (a 0.25% annual rate)of the Series’ month-end net asset value for all other purposes, which takes into account interest income, of each Member’s investment in the Series for such month up until September 30, 2009. Starting October 1, 2009, the Sponsor receives a monthly sponsor fee of 0.04166 of 1% (a 0.50% annual rate)of the Series’ month-end net asset value for all other purposeswhich takes into account interest income, of each Member’s investment in the Series for such month. Spectrum Global Fund Administration, LLC (the “Administrator”) receives a monthly fee as to be determined by the Sponsor and the Administrator up to 0.0067 of 1% of the Series’ net asset value for all other purposes as of the beginning of each month (a 0.10% annual rate), subject to a monthly minimum of $2,000 The Series brokerage commissions are paid upon completion or liquidation of one-half of a trade and are referred to as “per side” commissions, which cover either the initial purchase (or sale) or the subsequent offsetting sale (or purchase) of a single commodity futures contract. The principal operating costs of the Series are the per side 5 brokerage commissions paid to the Clearing Broker (a portion of which is paid to the Series’ executing brokers, which may or may not include the Clearing Broker, as commissions for their execution services) and the currency forward contract (“F/X”) dealer spreads paid to the Clearing Broker and others. The “per side” commissions for U.S. markets paid by the Series are approximately $1.85 per side plus fees (except in the case of certain non-U.S. contracts on which the rates may be as high as $50 per side plus fees due, in part, to the large size of the contracts traded). Many of the Series’ currency trades are executed in the spot and forward non-U.S. exchange markets (the “F/X Markets”) in which there are no direct execution costs. Instead, the banks and dealers in the F/X Markets, including the Clearing Broker, take a “spread” between the prices at which they are prepared to buy and sell a particular currency, and such spreads are built into the pricing of the spot or forward contracts with the Series. In general, the Sponsor estimates that aggregate brokerage commission charges (including F/X spreads) will not exceed 3.5%, and should range between approximately 0.5% and 3% per annum of the Series’ average month-end assets (meaning the average month-end net asset value for all other purposes for the then-current fiscal year). The former sponsor advanced expenses incurred in connection with the organization of the Platform and the organization and initial offering of the Units of the Series. The Series reimbursed the former sponsor for these costs. For financial reporting purposes in conformity with U.S. generally accepted accounting principles, the Series expensed the total organizational costs of $208,820 when incurred and deducted the initial offering costs of $119,732 from Members’ capital as of March 16, 2007, the date of commencement of operations of the Series (“net asset value for financial reporting” or the “net asset value per Unit for financial reporting” – see Item 6 “Selected Financial Data”. For all other purposes, the Series amortizes organizational and initial offering costs over a 60 month period (“net asset value for all other purposes” or the “net asset value per Unit for all other purposes”). The amortization of such costs reduce the net asset value for all other purposes of the Units for purposes of determining subscriptions, redemptions and any fees based on the Units’ net asset value for all other purposes and for reporting performance for all purposes other than as related to financial reporting. However, the amount of such costs attributable to the Platform’s organization that are not already amortized may be allocated to and amortized by other series on the Platform for net asset value for all other purposes when and if such other series are added to the Platform or in a manner as the Sponsor may otherwise determine. Each Member or Member-related account is subject to an upfront, waivable placement fee of 0% to 2% of the subscription price of the Units, which will be paid once by the relevant Member, not by the Platform, the Series or the Sponsor, on such Member’s initial subscription to the Series during any twelve month period. No placement fee will be charged in connection with an exchange. The placement fee payable on such initial subscription is deducted from the subscription amount. The placement fee to which Members are subject will vary among Members. Each Member also will pay an ongoing sales commission equal to 2% per annum of the month-end net asset value for all other purposes, including interest income, of a Member’s investment in the Series. UBS FS, in consultation with the Sponsor, may waive or reduce such sales commission for certain Members without entitling any other Member to any such waiver or reduction. The Series will pay its own operating costs, including, without limitation: ongoing offering expenses; execution and clearing brokerage commissions; forward and other over the counter trading spreads; administrative, transfer, exchange and redemption processing, legal, regulatory, reporting, filing, tax, audit, escrow, accounting and printing fees and expenses, as well as extraordinary expenses. Such operating costs are allocated pro rata among the Units based on their respective net asset values for all other purposes. These expenses are paid in addition to the other expenses described below. The Sponsor has retained outside service providers to supply certain services, including, without limitation, tax reporting, accounting and escrow services. Operating costs include the Series’ allocable share of the fees and expenses of such outside service providers. 6 The following table summarizes the expenses incurred by the Series for the years ended December 31, 2009 and December 31, 2008: Expenses Dollar Amount % of Average Month-End Net Asset Value for Financial Reporting Dollar Amount % of Average Month-End Net Asset Value for Financial Reporting Performance fees $ % % Management fees % % Sales Commissions % % Brokerage Commission % % Sponsor's fees % % Other expenses % % Total $ % % The foregoing table does not reflect the bid-ask spreads paid by the Series on its forward currency trading, or the benefits which may be derived by the Clearing Broker from the deposit of certain of the Series’ assets maintained at the Clearing Broker. The Series’ average month-end net asset value for financial reporting during 2009 equaled $59,499,757. During 2009 the Series had $29,205 in net interest expense or approximately (0.05)% of the Series’ average month-end net asset value for financial reporting. Regulation The Sponsor and the Trading Advisor are registered with the CFTC as commodity pool operators and commodity trading advisors (“CTAs”) and are members of the National Futures Association (“NFA”) in such capacities. The CFTC may suspend a commodity pool operator’s or trading advisor’s registration if it finds that its trading practices tend to disrupt orderly market conditions or in certain other situations. In the event that the registration of the Sponsor or of the Trading Advisor as a commodity pool operator or a commodity trading advisor were terminated or suspended, the Sponsor or Trading Advisor, as applicable, would be unable to continue to manage the business of the Series or the trading of its assets. Should the Sponsor’s or Trading Advisor’s registration be suspended, termination of the Series might result. In addition to such registration requirements, the CFTC and certain commodity exchanges have established limits on the maximum net long or net short positions that any person may hold or control in particular commodities. Most exchanges also limit the changes in futures contract prices that may occur during a single trading day. Forward currency contracts are not subject to regulation by any U.S. government agency. Other than in respect of the registration requirements pertaining to the Series’ securities under Section 12(g) of the Securities Exchange Act of 1934, as amended, the Platform and the Series are generally not subject to regulation by the Securities and Exchange Commission. The Trading Advisor is also regulated by the Financial Service Authority of the United Kingdom. (i) through (xii) – not applicable. (xiii) the Series has no employees. 7 (d)Financial Information About Geographic Areas The Series does not engage in material operations in foreign countries, nor is a material portion of the Series’ revenue derived from customers in foreign countries. The Series will trade on a number of U.S. and non-U.S. commodities exchanges. The Series will not engage in the sales of goods or services. Item 1A:Risk Factors Not applicable Not applicable Item 1B:Unresolved Staff Comments Not applicable Item 2:Properties The Series does not own or use any physical properties in the conduct of its business. The Series’ administrative office is the administrative office of the Sponsor (181 West Madison, 34th Floor, Chicago, IL60602). The Sponsor performs administrative services for the Series from the Sponsor’s offices. Item 3:Legal Proceedings The Sponsor is not aware of any pending legal proceedings to which either the Series is a party or to which any of its assets are subject. In addition there are no pending material legal proceedings involving the Sponsor Item 4:Submission of Matters to a Vote of Security Holders None. PART II Item 5: Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities (a)Market Information There is no trading market for the Units, and none is likely to develop. Units may be redeemed at the net asset value per Unit for all other purposes as of the end of any calendar month. Redemption requests must be submitted on or prior to the 15th day of the calendar month (or the following business day) in which such Units are to be redeemed. (b)Holders As of December 31, 2009, there were 675 holders of Units, including the Sponsor. (c)Dividends No distributions or dividends have been made on the Units, and the Sponsor has no present intentions to make any. (d)Securities Authorized for Issuance Under Equity Compensation Plans None. 8 (e)Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities The Series did not sell any unregistered securities since it commenced operations on March 16, 2007 that have not previously been included in the Series’ Quarterly Reports on Form 10-Q or in a Current Report on Form 8-K. (f)Issuer Purchases of Equity Securities Pursuant to the Platform’s Amended and Restated Limited Liability Company Agreement and the Series’ Amended and Restated Separate Series Agreement, Members may redeem their Units at the end of each calendar month at the then current month-end net asset value per Unit for all other purposes, i.e. reflecting the amortization of organizational and initial offering costs. The redemption of Units has no impact on the value of Units that remain outstanding, and Units are not reissued once redeemed. The following table summarizes the redemptions by Members during the fourth quarter of 2009: Month Units Redeemed Redemption Date Net Asset Value per Unit for All Other Purposes October 31, 2009 $ November 30, 2009 $ December 31, 2009 $ Total Item 6:Selected Financial Data The following selected data has been derived from the audited Financial Statements of the Series. 9 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) Consolidated Statements of Financial Condition December 31, 2009 December 31, 2008 Assets Equity in commodity trading account at clearing broker $ $ Investments representing unrealized appreciation/(depreciation) on open contracts, net ) Net payable related to settled, unexpired contracts - ) . Cash at bank Interest receivable, net - Total assets $ $ Liabilities and Members' Capital Liabilities Accrued brokerage commissions $ $ Accrued sales commission Accrued sponsor's fee Accrued management fee Accrued performance fee - Accrued operating costs and administrative fee Subscriptions received in advance Redemptions payable Total liabilities Members’ Capital Members (52,347.66 and 52,994.33 units outstanding at December 31, 2009 and December 31, 2008, respectively, unlimited units authorized) Sponsor (8.12 units outstanding at December 31, 2009 and December 31, 2008, unlimited units authorized) Total Aspect Series members' capital Noncontrolling interest - Total members’ capital Total liabilities and members’ capital $ $ 10 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) Condensed Consolidated Schedules of Investments % of Members’ Capital Number of Contracts As of December 31, 2009 Net Unrealized Appreciation / (Depreciation) on Open Contracts % of Members’ Capital As of December 31, 2008 Net Unrealized Appreciation / (Depreciation) on Open Contracts FUTURES CONTRACTS: Long contracts Domestic Agriculture 0.82 % $ 0.00 % $ Energy 92 Interest Rates ) ) Metals ) 91 ) Indices Currency ) 2 ) - Foreign Agriculture 55 Indices - Interest Rates ) ) Metals - Currency 3 73 - ) ) Short contracts Domestic Agriculture ) Energy 11 Interest Rates 14 - Indices - - ) Metals - - Foreign Agriculture 36 Indices - - ) ) Interest Rates 85 - Metals ) 10 ) Total futures contracts ) ) FORWARD CURRENCY CONTRACTS: Total forward currency contracts long ) - ) Total forward currency contracts short ) - ) ) ) Total forward currency contracts ) - ) ) ) Net unrealized appreciation/(depreciation) on open contracts ) % - $ ) 3.82 % $ See notes to consolidated financial statements. 11 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) Consolidated Statements of Operations Year Ended Year Ended December 31, 2009 December 31, 2008 Trading gains (losses): Net realized gain (loss) $ ) $ Net change in unrealized appreciation (depreciation) on open contracts ) Brokerage commission ) ) Net trading gains (losses) ) Investment income: Interest income Total investment income Expenses: Sales commission Sponsor’s fee Management fee Performance fee Interest expense - Operating costs and administrative fee Total expenses Net investment income (loss) ) ) Net income (loss) ) Less:Net income (loss) attributable to noncontrolling interest ) - Net income (loss) attributable to Aspect Series ) Weighted average number of Aspect Series units outstanding Net income (loss) attributable to Aspect Series per weighted average unit $ ) $ 12 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) Consolidated Statements of Changes in Members’ Capital For the twelve months ended December 31, 2009 and 2008 For the twelve months ended December 31, 2009 Members Sponsor Noncontrolling Interest Total Amount Units Amount Units Amount Amount Units Members’ capital at January 1, 2009 $- Members’ subscriptions - - - Members’ redemptions - - - Noncontrolling interest - Net income (loss) - - - Members’ capital at December 31, 2009 Net asset value per unit at January 1, 2009 Change in net asset value per unit Net asset value per unit at December 31, 2009 For the twelve months ended December 31, 2008 Members Sponsor Noncontrolling Interest Total Amount Units Amount Units Amount Amount Units Members’ capital at January 1, 2008 $- Members’ subscriptions - Members’ redemptions - Net income (loss) - Members’ capital at December 31, 2008 $- Net asset value per unit at January 1, 2008 Change in net asset value per unit Net asset value per unit at December 31, 2008 See notes to consolidated financial statements. 13 The Previous Sponsor paid all expenses incurred in connection with the organizational and initial offering of the Units. As described in the Series’ current Confidential Disclosure Document, the Series reimbursed the Previous Sponsor for these costs in 2008. For financial reporting purposes in conformity with U.S. generally accepted accounting principles, the Series expensed the total organizational costs of $208,820 when incurred and deducted the initial offering costs of $119,732 from Members’ capital as of March 16, 2007 (the date of commencement of operations of the Series) (“net asset value for financial reporting” or the “net asset value per Unit for financial reporting”). For all other purposes, including determining the net asset value per Unit for subscription and redemption purposes, the Series amortizes organizational and initial offering costs over a 60 month period (“net asset value for all other purposes” or the “net asset value per Unit for all other purposes”). The below table shows information excluding the noncontrolling interests. The net asset value and net asset value per Unit are as follows: Net Asset Value Net Asset Value per Unit All Other Purposes Financial Reporting Number of Units All Other Purposes Financial Reporting Price at Commencement* March 31, 2007 June 30, 2007 September 30, 2007 December 31, 2007 March 31, 2008 June 30, 2008 September 30, 2008 December 31, 2008 March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 Total return after performance fee, from the commencement of operations throughthe period ended December 31, 2009. % % * Commencement of operations of the Series was March 16, 2007. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS Item 7:Management’s Discussion and Analysis of Financial Condition and Results of Operations Reference is made to Item 6 “Selected Financial Data” and Item 8 “Financial Statements and Supplementary Data.”The information contained therein is essential to, and should be read in conjunction with, the following analysis. All figures and performance returns noted in this Item 7 are based on the net asset value and/or the net asset value per Unit for all other purposes, which complies with U.S. generally accepted accounting principles, except with respect to organizational and initial offering costs (which are being amortized over 60 months) as described in Item 6 “Selected Financial Data.”All figures and performance returns communicated to Members are based on the net asset value and/or the net asset value per Unit for all other purposes. Operational Overview This performance summary describes the manner in which the Series has performed in the past and is not an indication of future performance. While certain market movements are attributable to various market factors, such factors may or may not have caused such movements but they may have simply occurred at or about the same time. The Series is unlikely to be profitable in markets in which trends do not occur. Static or erratic prices are likely to result in losses. Similarly, sharp trend reversals, which can be caused by many unexpected events, can lead to major short-term losses, as well as gains. While there is no assurance the Series will profit in any market condition, markets having substantial and sustainable price movements offer the best profit potential for the Series. 14 Liquidity Virtually all of the Series’ capital is held in cash or cash equivalents at the Clearing Broker and is used to margin the Series’ futures and forward currency positions and is withdrawn, as necessary, to pay redemptions and expenses. The Series does not maintain any sources of financing other than that made available by the Clearing Broker to fund foreign currency settlements for those instruments transacted and settled in foreign currencies. The Series pays prevailing market rates for such borrowings. A portion of the assets maintained at the Clearing Broker are restricted cash required to meet maintenance margin requirements. Included in cash deposits with the Clearing Broker as of December 31, 2009 was restricted cash for margin requirements of $7,322,562. This cash becomes unrestricted if the underlying positions it supports are liquidated. Other than potential market-imposed limitations on liquidity, due, for example, to limited open interest in certain futures markets or to daily price fluctuation limits, which are inherent in the Series’ futures and forward currency trading, the Series’ assets are highly liquid and are expected to remain so. Because the Series’ assets are held in cash, it expects to be able to liquidate all of its open positions or holdings quickly and at prevailing market prices, except in unusual circumstances. This generally permits the Trading Advisor to enter and exit markets, leverage and deleverage in accordance with its strategy. From its commencement of operations on March 16, 2007 through December 31, 2009, the Series experienced no meaningful periods of illiquidity in any of the markets in which it traded. The Series processes redemptions on a monthly basis. The Series incurred redemptions of $28,222,744 (23,019.20 Units) and $4,915,292 (3,914.03 Units) for the years ended December 31, 2009 and December 31, 2008 respectively, and accrued $2,294,686 and $1,500,154 in redemptions payable to Members at December 31, 2009 and December 31, 2008 respectively. Capital Resources The Series’ Units may be offered for sale as of the beginning, and may be redeemed as of the end, of each month. The amount of capital raised for the Series is not expected to have a significant impact on its operations, as the Series has no significant capital expenditure or working capital requirements other than for monies to pay trading losses, brokerage commissions and expenses. Within broad ranges of capitalization, the Series’ trading positions should increase or decrease in approximate proportion to the size of the Series. The Series raises additional capital only through the sale of Units and capital is increased through trading profits (if any). The Series does not maintain any sources of financing other than that made available by the Clearing Broker to fund foreign currency settlements for those instruments transacted and settled in foreign currencies. The Series may trade a variety of futures-related instruments, including (but not limited to) instruments related to bonds, currencies, interest rates, equities, equity indices, debt securities and selected physical commodities and derivatives. Risk arises from changes in the value of these contracts (market risk) and the potential inability of counterparties or brokers to perform under the terms of their contracts (credit risk). Market risk is generally to be measured by the face amount of the futures positions acquired and the volatility of the markets traded. The credit risk from counterparty non-performance associated with these instruments is the net unrealized gain, if any, on these positions plus the value of the margin or collateral held by the counterparty. The risks associated with exchange-traded contracts are generally perceived to be less than those associated with over-the-counter transactions (“OTC”), because exchanges typically (but not universally) provide clearinghouse arrangements in which the collective credit (in some cases limited in amount, in some cases not) of the members of the exchange is pledged to support the financial integrity of the exchange. In over-the-counter transactions, on the other hand, traders must rely solely on the credit of their respective individual counterparties. Margins that may be subject to loss in the event of a default are generally required in exchange trading, and counterparties may require margin or collateral in the OTC markets. The Trading Advisor attempts to control risk in all aspects of the investment process, although there can be no assurance that it will, in fact, succeed in doing so. The Series is designed to take market risk on a systematic basis across a broad portfolio of liquid markets and to monitor and minimize exposure to all other risks, such as credit and 15 liquidity risks. The trading systems used include various proprietary systems that are designed to control the risk taken at the individual position level as well as at the overall portfolio level. The Trading Advisor monitors and controls market risk within limits at both sector and portfolio levels. The financial instruments traded by the Series contain varying degrees of risk whereby changes in the market values of the futures and forward contracts or the Series’ satisfaction of the obligations may exceed the amount recognized in the Statements of Financial Condition of the Series. Due to the nature of the Series’ business, substantially all its assets are represented by cash and U.S. government obligations, while the Series maintains its market exposure through open futures and forward contract positions. The Series’ futures contracts are settled by offset and are generally cleared by the exchange clearinghouse function. Open futures positions are marked to market each trading day and the Series’ trading accounts are debited or credited accordingly. The Series’ spot and forward currency transactions conducted in the interbank market are settled by netting offsetting positions or payment obligations and by cash payments. The value of the Series’ cash and financial instruments is not materially affected by inflation. Changes in interest rates, which are often associated with inflation, could cause the value of certain of the Series’ debt securities to decline, but only to a limited extent. More importantly, changes in interest rates could cause periods of strong up or down market price trends, during which the Series’ profit potential generally increases. However, inflation can also give rise to markets which have numerous short price trends followed by rapid reversals, in which the Series is likely to suffer losses. Results of Operations General The Trading Advisor manages the assets of the Series pursuant to the Program (see Item 1(c) “Narrative Description of Business”). The Trading Advisor was established in 1997 by Anthony Todd, Dr. Eugene Lambert, Martin Lueck and Michael Adam, all of whom were involved in the development of AHL (Adam, Harding and Lueck), now part of Man Group plc, where they advanced the application of systematic quantitative techniques in managed futures investment. The Trading Advisor has grown to a team of over 100 employees and manages approximately $3.6 billion as of December 31, 2009. The Trading Advisor is a limited liability company registered in England and Wales, which is regulated in the United Kingdom by the Financial Services Authority. Since October 1999, the Trading Advisor has been a member of NFA and has been registered with the CFTC as a commodity trading advisor and commodity pool operator. The Trading advisor has also been registered with NFA as a principal of its commodity trading advisor subsidiary Aspect Capital Inc. since August 2004. The Trading Advisor has also been registered with the Securities and Exchange Commission as an investment adviser since October 2003. The Series commenced trading activities March 16, 2007 with an initial capitalization of $7,760,620, of which $5,000,000 was contributed by the Trading Advisor as seed capital. On December 31, 2007 the Trading Advisor redeemed the full value of its seed capital. As of December 31, 2009, the Series had a capitalization of $59,653,082 based on the net asset value for all other purposes. Performance Summary This performance description is a brief summary of how the Series performed in the past, not necessarily an indication of how it will perform in the future. In addition, the general causes to which certain price movements are attributed may or may not in fact have caused such movements, but simply occurred at or about the same time. The Series’ past performance is not necessarily indicative of how it will perform in the future. 16 December 31, 2009 The Series posted an overall loss for the period from January 1, 2009 to December 31, 2009 of 15.19%, based on the net asset value for all other purposes (refer to Item 6 “Selected Financial Data”). Net Trading Gain/(Loss)* year ended 12/31/09 Futures contracts: Currencies $ ) Energy ) Agriculture Interest Rates ) Indices Metals Total Futures contracts: ) Forward currency contracts: ) Total Net Trading Gain/(Loss) $ ) * Includes both realized losses of $2,890,175 and change in unrealized loss of $3,000,525 and is located in net trading gains / (losses). Amounts exclude foreign currency transactions and translation loss of $77,592 in the Consolidated Statements of Operations. Energy- The Series struggled with the energy sector’s choppy price action and sudden short-term reversals throughout most of 2009.The first quarter saw the continuation of the long-term downward trends established during the summer of 2008.The Series was short petroleum products and natural gas and profited accordingly.As crude oil rallied, particularly in May, the Series was stopped out of its long-term short positions realizing losses in all petroleum products markets, including crude oil, gasoline, heating oil and gas oil.Crude rallied from roughly $35 per barrel in February to just over $70 per barrel in June.The third and fourth quarters of 2009 saw crude and natural gas trading in a range-bound choppy manner, the worst market conditions for the Series’ longer-term trend following systematic models.Petroleum products once again proved difficult while natural gas traded slightly positively.Crude oil, especially, displayed many false starts to the upside, each time reversing sharply and stopping the Series out of positions according to the strict risk management employed by the system. Agricultural Commodities- The Series traded the agricultural commodities slightly positively in 2009, with gains in meats and softs, particularly sugar, while experiencing losses across most of the grains markets.Sugar prices rallied for most of 2009 and displayed a clear bullish trend, particularly in the third quarter.Adverse weather conditions in Brazil and India contributed to the decline in global sugar supply pushing its price to a 28-year high.Sugar was clearly the best performing soft commodity as the Series experienced losses in coffee, cocoa and cotton, among others.The Series struggled with grains markets, particularly soybeans, soybean meal and wheat, although the diversified nature of the portfolio realized gains and losses in all these markets at differing times throughout the year helping to cushion any single bad period.The Series traded lean hogs quite well as there were two distinct trends, first down then up, that were conducive to the long-term trend following nature of the system. Fixed Income-The Series struggled in the Fixed Income sector, posting small gains in global short-term rates while experiencing heavier losses trading global long-term bonds, particularly in the Asia-Pacific zone but also in North America and the European zones.In the wake of the financial crisis that began in 2008, investors were extremely risk averse to ent Registered Public Accounting Firm. List of Subsidiaries. Certification of Principal Executive Officer pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934. Certification of Principal Financial Officer pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934. Certification of Principal Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Incorporated by reference to the Series’ Form 10/A previously filed on November 2, 2006. ** Incorporated by reference to the Series’ Form 10/A previously filed on January 30, 2007. *** Incorporated by reference to the Series’ Form 8-K previously filed on October 1, 2008. **** Incorporated by reference to the Series’ Form 8-K previously filed on November 6, 2008. 28 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on the 31st day of March, 2010. Dated: March 31, 2010 ALPHAMETRIX MANAGED FUTURES LLC (ASPECT SERIES) By:AlphaMetrix, LLC. Sponsor By: /s/ Aleks Kins Name:Aleks Kins Title:President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Sponsor of the registrant in the capacities and on the date indicated. Signature Title with Managing Owner Date /s/ George Brown Chief Financial Officer March 31, 2010 George Brown /s/ David Young Chief Operations Officer March31, 2010 David Young AlphaMetrix, LLC Sponsor of Registrant March 31, 2009 S-1
